Citation Nr: 0203787	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to June 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 decision by the RO.  



FINDINGS OF FACT

1.  The veteran died on September [redacted], 1999.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was acute myocardial infarction, due to, or as a 
consequence of, severe coronary artery disease, due to, or as 
a consequence of, diabetes mellitus-hypertension.  Another 
significant condition contributing to, but not resulting in 
the underlying cause of death was congestive heart failure.  

2.  During the veteran's lifetime, service connection was in 
effect for undifferentiated schizophrenia, evaluated as 70 
percent disabling since May 1980.  

3.  The veteran's hypertension is shown as likely as not to 
have had its clinical onset during service.  

4.  The now service-connected hypertension likely played a 
significant role in producing the veteran's death.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
his hypertension was due to disease that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2001).

2.  The now service-connected hypertension contributed 
substantially and materially in causing the veteran's death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The evidence shows that the veteran died on September [redacted], 
1999.  According to the Certificate of Death, the immediate 
cause of the veteran's death was acute myocardial infarction, 
due to, or as a consequence of severe coronary artery 
disease, due to, or as a consequence of, diabetes mellitus-
hypertension.  An additional significant condition 
contributing to, but not resulting in the underlying cause of 
death was congestive heart failure.  

At the time of the veteran's death, service connection was in 
effect for undifferentiated schizophrenia, evaluated as 70 
percent disabling from May 22, 1980.  

A careful review of the service clinical records shows that, 
in December 1953, while in service, the veteran was seen for 
evaluation of weight loss.  At that time, the veteran was 
described as apprehensive, with a blood pressure of 150/90.  
His heart sounds were described as "forceful and good."  The 
clinical impression was that of "no organ disease."

In May 1954, the veteran was seen for complaints of 
nervousness, epigastric fullness and "subjective 
hypertension."  On physical examination, the veteran was 
hyperactive, with a subjective muscular tremor.  His blood 
pressure was 150-158/90, with a pulse of 120-140, described 
as "very rapid."  The clinical impression was that of 
pylorospasm with aerophagia, hyperventilation, and mild 
tetany.  

On service separation examination in June 1956, the veteran's 
heart and vascular system were within normal limits.  Blood 
pressure in the sitting position was 100/62.  No pertinent 
diagnosis was noted.  

In a VA Summary of Hospitalization dated in December 1959, it 
was noted that, during the period from June to September 
1956, the veteran had been hospitalized "in a state of great 
anxiety" manifested by palpitations, sweating, spells of 
shaking, and a feeling that he was going to be struck dead.  
Reportedly, the veteran was once again hospitalized in April 
1958 "in a severe state of panic."  The pertinent diagnosis 
noted was that of schizophrenic reaction, undifferentiated 
and paranoid type.  

At the time of the VA examination in February 1960, the 
veteran's blood pressure was noted to be 135/90, with a pulse 
of 132.  The pertinent diagnosis was that of vascular 
hypertension.  

On VA evaluation in September 1976, there was noted the 
presence of questionable sinus tachycardia.  

During the course of VA outpatient treatment in early October 
1976, the veteran's blood pressure was 110/90, with a pulse 
of 110.  Two days later, the veteran complained of having 
palpitations and stated that he could feel his heart beating.  
The veteran's blood pressure at the time was noted to be 
150/90, with a pulse of 140.  

In a rating decision of September 1980, the RO assigned a 70 
percent rating for the service-connected undifferentiated 
schizophrenia, effective on May 22, 1980.

During the course of VA outpatient treatment in February 
1992, the veteran complained of being "scared and insecure."  
The veteran's blood pressure at the time was noted to be 
140/90.  

At the time of a period of VA hospitalization in July 1994, 
there was noted the presence of sinus tachycardia, with 
occasional "PV."  The veteran's blood pressure was noted to 
be 120/90, and no pertinent diagnosis was noted.  

A VA treatment record dated in October 1995 revealed that the 
veteran had been hospitalized the previous month for 
congestive heart failure.  The veteran's blood pressure at 
the time of evaluation was 120/70.  

During the course of VA outpatient treatment in April 1996, 
the veteran was described as "short of breath due to 
congestive heart failure."  His prior medical history was 
significant for heart disease, and for noninsulin dependent 
diabetes mellitus.  

During the period from late March to early April 1998, the 
veteran was hospitalized at a VA medical facility for respite 
care.  At the time of admission, it was noted that the 
veteran had been experiencing more falls, accompanied by a 
decline in cognitive functioning requiring assistance from 
his wife with most of the activities of daily living.  The 
pertinent diagnoses noted at the time of discharge were those 
of chronic schizophrenia; stable angina; hypertension; and 
noninsulin dependent diabetes.

In a June 1998 addendum to the aforementioned report of VA 
hospitalization in March and April 1998, there were once 
again noted diagnoses of chronic schizophrenia, stable 
angina, hypertension, and noninsulin dependent diabetes 
mellitus.  

An evaluation of the veteran's heart conducted during the 
course of VA outpatient treatment in September 1998 was 
significant for the presence of tachycardia, though with no 
murmurs.  The veteran's blood pressure was noted to be 
145/80, with a pulse of 117.  

During the period from late October to early November 1998, 
the veteran was once again hospitalized at a VA medical 
facility for respite care.  The pertinent diagnoses noted 
were those of schizophrenia, noninsulin dependent diabetes 
mellitus, stable angina, and hypertension.  

A VA record of hospitalization covering the period in March 
and April 1999 showed that the veteran was hospitalized at 
that time for respite care.  The pertinent diagnoses noted 
were those of history of schizophrenia, stable angina with 
coronary artery disease, hypertension and Type II diabetes.  

On September [redacted], 1999, it was noted that the veteran's wife 
had arrived at the emergency room, complaining that she could 
not get her husband out of their car.  According to the 
veteran's wife, he had developed complaints of back pain and 
increasing shortness of breath, in addition to "grasping" of 
his chest.  The assessment at that time was that the veteran 
was "dead on arrival."  


Analysis

A review of the record in this case discloses that the 
veteran died on September [redacted], 1999.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was acute myocardial infarction, due to, or as a 
consequence of, severe coronary artery disease, due to, or as 
a consequence of, diabetes mellitus-hypertension.  An 
additional significant condition contributing to, but not 
resulting in the underlying cause of death was congestive 
heart failure.  

At the time of death, service connection was in effect only 
for undifferentiated schizophrenia, evaluated as 70 percent 
disabling from May 22, 1980.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4)(2001).  

In the present case, while in service, the veteran was shown 
to have exhibited elevated blood pressure readings.  
Moreover, in May 1956, there was noted the presence of 
"subjective hypertension."  While on service separation in 
June 1956, the veteran's heart was within normal limits, a VA 
examination in February 1960, only 4 years later, found that 
he was suffering from vascular hypertension.  

The Board observes that, as noted in the Certificate of 
Death, the veteran's hypertension was listed as a 
contributing factor in his death.  

Based on such evidence, the Board is of the opinion that the 
elevated blood pressures and subjective hypertension first 
reported in service as likely as not were the initial 
manifestations of the vascular hypertension diagnosed in 
1960.  In addition, the evidence of record serves to 
establish that the hypertension likely contributed 
substantially and materially in producing the veteran's 
death.  Accordingly, based on its review of the evidentiary 
record, the Board finds that service connection for the cause 
of the veteran's death is warranted.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and its implementing regulations, as 
those provisions impact upon the adjudication of the 
appellant's current claim. 

Following a thorough review of the record, the Board is 
satisfied that the VA has met it's "duty to assist" the 
appellant in the development of all facts pertinent to her 
claim.  This is to say that the VA has made all reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  She has also been 
afforded sufficient opportunity to submit evidence to support 
her claim.

Under such circumstances no further assistance to the 
appellant is required in order to comply with the duty to 
assist her mandated by the aforementioned legislation.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

